UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-54651 Apple REIT Ten, Inc. (Exact name of registrant as specified in its charter) Virginia 27-3218228 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 814 East Main Street Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero Smallerreportingcompanyx (Donotcheckifasmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of registrant’s common shares outstanding as of November 1, 2012: 63,245,436 Index APPLE REIT TEN, INC. FORM 10-Q INDEX Page Number PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 3 Consolidated Statements of Operations – Three and nine months ended September 30, 2012 and 2011 4 Consolidated Statements of Cash Flows – Nine months ended September 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II.OTHER INFORMATION Item 1. Legal Proceedings 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 32 Signatures 33 This Form 10-Q includes references to certain trademarks or service marks. The Courtyard ® by Marriott, Fairfield Inn and Suites® by Marriott, TownePlace Suites® by Marriott and SpringHill Suites® by Marriott trademarks are the property of Marriott International, Inc. or one of its affiliates. The Hampton Inn and Suites®, Homewood Suites® by Hilton, Hilton Garden Inn® and Home2 Suites® by Hilton trademarks are the property of Hilton Worldwide or one or more of its affiliates. For convenience, the applicable trademark or service mark symbol has been omitted but will be deemed to be included wherever the above referenced terms are used. Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Apple REIT Ten, Inc. Consolidated Balance Sheets (in thousands, except share data) September 30, 2012 December 31, 2011 (unaudited) ASSETS Investment in real estate, net of accumulated depreciation of $17,591 and $6,009, respectively $ $ Cash and cash equivalents Due from third party managers, net Other assets, net TOTAL ASSETS $ $ LIABILITIES Notes payable $ $ Accounts payable and accrued expenses TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred stock, authorized 30,000,000 shares; none issued and outstanding 0 0 Series A preferred stock, no par value, authorized 400,000,000 shares; issued and outstanding 62,180,186 and 43,502,273 shares, respectively 0 0 Series B convertible preferred stock, no par value, authorized 480,000 shares; issued and outstanding 480,000 shares 48 48 Common stock, no par value, authorized 400,000,000 shares; issued and outstanding 62,180,186 and 43,502,273 shares, respectively Distributions greater than net income ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to consolidated financial statements. The Company was initially capitalized on August 13, 2010 and commenced operations on March 4, 2011. 3 Index Apple REIT Ten, Inc. Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Room revenue $ Other revenue Total revenue Expenses: Operating expense Hotel administrative expense Sales and marketing Utilities Repair and maintenance Franchise fees Management fees Taxes, insurance and other General and administrative Acquisition related costs Depreciation expense Total expenses Operating income (loss) ) ) Interest income (expense), net ) ) ) Net income (loss) $ $ ) $ $ ) Basic and diluted net income (loss) per common share $ $ ) $ $ ) Weighted average common shares outstanding - basic and diluted See notes to consolidated financial statements. The Company was initially capitalized on August 13, 2010 and commenced operations on March 4, 2011. 4 Index Apple REIT Ten, Inc. Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended September 30, Cash flows from (used in) operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Depreciation Amortization of deferred financing costs, fair value adjustments and other noncash expenses 40 Changes in operating assets and liabilities: Increase in due from third party managers, net ) ) (Increase) decrease in other assets, net ) Increase in accounts payable and accrued expenses Net cash provided by (used in) operating activities ) Cash flows used in investing activities: Cash paid for the acquisition of hotel properties ) ) Deposits and other disbursements for potential acquisitions ) ) Capital improvements ) ) (Increase) decrease in capital improvement reserves ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds related to issuance of Units Redemptions of Units ) 0 Distributions paid to common shareholders ) ) Payments of notes payable ) ) Deferred financing costs ) ) Payments on line of credit 0 ) Net cash provided by financing activities Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash transactions: Notes payable assumed in acquisitions $ $ See notes to consolidated financial statements. The Company was initially capitalized on August 13, 2010 and commenced operations on March 4, 2011. 5 Index APPLE REIT TEN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Summary of Significant Accounting Policies Organization Apple REIT Ten, Inc. together with its wholly owned subsidiaries (the “Company”) is a Virginia corporation that has elected to be treated as a real estate investment trust (“REIT”) for federal income tax purposes. The Company was formed to invest in hotels and other income-producing real estate in selected metropolitan areas in the United States. Initial capitalization occurred on August 13, 2010, when 10 Units, each Unit consisting of one common share and one Series A preferred share, were purchased by Apple Ten Advisors, Inc. (“A10A”) and 480,000 Series B convertible preferred shares, were purchased by Glade M. Knight, the Company’s Chairman and Chief Executive Officer. The Company began operations on March 4, 2011, when it purchased its first hotel. The Company’s fiscal year end is December 31. The Company has no foreign operations or assets and its operating structure includes only one reportable segment. The consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany accounts and transactions have been eliminated. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the rules and regulations for reporting on Form 10-Q. Accordingly, they do not include all of the information required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. These unaudited financial statements should be read in conjunction with the Company’s audited consolidated financial statements included in its 2011 Annual Report on Form 10-K. Operating results for the three and nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the twelve month period ending December 31, 2012. Significant Accounting Policies Use of Estimates The preparation of the financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Offering Costs The Company is raising capital through an on-going best-efforts offering of Units by David Lerner Associates, Inc., the managing underwriter, which receives a selling commission and a marketing expense allowance based on proceeds of the Units sold. Additionally, the Company has incurred other offering costs including legal, accounting and reporting services. These offering costs are recorded by the Company as a reduction of shareholders’ equity. As of September 30, 2012, the Company had sold 63.6 million Units for gross proceeds of $695.0 million and proceeds net of offering costs of $623.2 million. Offering costs included $69.5 million in selling commissions and marketing expenses and $2.4 million in other offering costs. The Company will offer Units until January 19, 2013, unless the offering is extended, or terminated if all of the Units are sold before then. 6 Index Earnings Per Common Share Basic earnings per common share is computed based upon the weighted average number of shares outstanding during the period. Diluted earnings per share is calculated after giving effect to all potential common shares that were dilutive and outstanding for the period. There were no potential common shares with a dilutive effect for the three and nine months ended September 30, 2012 or 2011. As a result, basic and diluted outstanding shares were the same. Series B convertible preferred shares are not included in earnings per common share calculations until such time that such shares are eligible to be converted to common shares. 2.Real Estate Investments The Company acquired five hotels during the first nine months of 2012. The following table sets forth the location, brand, manager, date acquired, number of rooms and gross purchase price for each hotel. All dollar amounts are in thousands. City State Brand Manager Date Acquired Rooms Gross Purchase Price Gainesville FL Homewood Suites McKibbon 1/27/2012 $ Nashville TN TownePlace Suites LBA 1/31/2012 Jacksonville NC Home2 Suites LBA 5/4/2012 Boca Raton FL Hilton Garden Inn White 7/16/2012 Nassau Bay TX Courtyard LBA 7/17/2012 Total $ The purchase price for these properties, net of debt assumed, was funded by the Company’s on-going best-efforts offering of Units. The Company assumed approximately $13.1 million of debt during the first nine months of 2012, in connection with the acquisition of the Homewood Suites hotel in Gainesville, Florida. The Company also used proceeds from its on-going best-efforts offering to pay approximately $1.5 million in acquisition related costs, including $1.2 million, representing 2% of the gross purchase price for these hotels, as a brokerage commission to Apple Suites Realty Group, Inc. (“ASRG”), which is 100% owned by Glade M. Knight, the Company’s Chairman and Chief Executive Officer, and approximately $0.3 million in other acquisition related costs, including title, legal and other related costs. These costs are included in acquisition related costs in the Company’s consolidated statements of operations for the nine months ended September 30, 2012. The Company leases all of its hotels to its wholly-owned taxable REIT subsidiary (or a subsidiary thereof) under master hotel lease agreements. No goodwill was recorded in connection with any of the acquisitions. As of September 30, 2012, the Company owned 31 hotels, located in 15 states, consisting of the following: Total by Number of Brand Brand Rooms Hilton Garden Inn 9 Hampton Inn & Suites 5 Homewood Suites 4 TownePlace Suites 4 Fairfield Inn & Suites 3 Courtyard 2 Home2 Suites 2 SpringHill Suites 2 31 7 Index At September 30, 2012, the Company’s investment in real estate consisted of the following (in thousands): Land $ Building and Improvements Furniture, Fixtures and Equipment Franchise fees Less Accumulated Depreciation ) Investment in real estate, net $ As of September 30, 2012, the Company had outstanding contracts for the potential purchase of five additional hotels for a total purchase price of $89.6 million. Four hotels are under construction and should be completed over the next 5 to 12 months from September 30, 2012. Closing on these four hotels is expected upon completion of construction. The purchase contract on the remaining hotel was terminated in October 2012. Although the Company is working towards acquiring these hotels, there are many conditions to closing that have not yet been satisfied and there can be no assurance that closings will occur under the outstanding purchase contracts. The following table summarizes the location, brand, number of rooms, refundable (if the seller does not meet its obligations under the contract) contract deposits paid, and gross purchase price for each of the contracts. All dollar amounts are in thousands. Location (a) Brand Rooms Deposits Paid Gross Purchase Price Dallas, TX Hilton Garden Inn $ 50 $ Grapevine, TX Courtyard (b) (b) Grapevine, TX TownePlace Suites (b) (b) Huntsville, AL (c) Home2 Suites 77 (d) (d) Huntsville, AL (c) Hampton Inn & Suites 98 (d) (d) $ $ (a) The hotels are currently under construction. The table shows the expected number of rooms uponhotel completion and the expected franchise. On October 11, 2012, the contract to purchase the hotelunder construction in Dallas, Texas was terminated. In connection with the termination of thiscontract, the initial deposit of $50,000 was repaid to the Company. Assuming all conditions to closingare met the purchase of the remaining four hotels should close over the next 5 to 12 months fromSeptember 30, 2012. (b) The Courtyard and TownePlace Suites hotels in Grapevine, TX are part of an adjoining two-hotelcomplex that will be located on the same site. The two hotels are covered by the same purchase contract with a total gross purchase price of $41.7 million and an initial deposit of $50,000. These amounts are reflected in the total gross purchase price and deposits paid as indicated above. (c) If the seller meets all of the conditions to closing, the Company is obligated to specifically perform under the contract. As the properties are under construction, at this time, the seller has not met all of the conditions to closing. (d) The Home2 Suites and Hampton Inn & Suites hotels in Huntsville, AL are part of an adjoining two-hotel complex that will be located on the same site. The two hotels are covered by the same purchase contract with a total gross purchase price of $20.6 million and an initial deposit of $2,500.These amounts are reflected in the total gross purchase price and deposits paid as indicated above. As there can be no assurance that all conditions to closing will be satisfied, the Company includes deposits paid for hotels under contract in other assets, net in the Company’s consolidated balance sheets, and in deposits and other disbursements for potential acquisitions in the Company’s consolidated statements of cash flows. It is anticipated that the purchase price for the outstanding contracts will be funded from the proceeds of the Company’s on-going best-efforts offering of Units and cash on hand if a closing occurs. 8 Index 3.Notes Payable During the first nine months of 2012, the Company assumed approximately $13.1 million of debt secured by a first mortgage note on the Gainesville, Florida Homewood Suites property. Prior to 2012, the Company assumed approximately $69.4 million in debt in connection with the acquisition of five hotel properties. The following table summarizes the hotel location, interest rate, maturity date and the principal amount assumed associated with each note payable outstanding as of September 30, 2012 and December 31, 2011. All dollar amounts are in thousands. Location Brand Interest Rate (1) Acquisition Date Maturity Date Principal Assumed Outstanding balance as of September 30, 2012 Outstanding balance as of December 31, 2011 Knoxville, TN Homewood Suites % 7/19/2011 10/8/2016 $ $ $ Knoxville, TN TownePlace Suites % 8/9/2011 12/11/2015 Des Plaines, IL Hilton Garden Inn % 9/20/2011 8/1/2016 Scottsdale, AZ Hilton Garden Inn % 10/3/2011 2/1/2017 Skokie, IL Hampton Inn & Suites % 12/19/2011 7/1/2016 Gainesville, FL Homewood Suites % 1/27/2012 5/8/2017 0 $ $ $ (1) At acquisition, the Company adjusted the interest rates on these loans to market rates and is amortizing the adjustments to interest expense over the life of the loan. The Company estimates the fair value of its debt by discounting the future cash flows of each instrument at estimated market rates consistent with the maturity of the debt obligation with similar credit terms and credit characteristics, which are Level 3 inputs. Market rates take into consideration general market conditions and maturity. As of September 30, 2012, the carrying value and estimated fair value of the Company’s debt was approximately $81.6 million and $86.2 million. As of December 31, 2011, the carrying value and estimated fair value of the Company’s debt was $69.6 million and $69.4 million. The carrying value of the Company’s other financial instruments approximates fair value due to the short-term nature of these financial instruments. 4.Related Parties The Company has, and is expected to continue to engage in, significant transactions with related parties. These transactions cannot be construed to be at arm’s length and the results of the Company’s operations may be different if these transactions were conducted with non-related parties. The Company’s independent members of the Board of Directors oversee and annually review the Company’s related party relationships (which include the relationships discussed in this section) and are required to approve any significant modifications to the contracts, as well as any new significant related party transactions. There were no changes to the contracts discussed in this section and the board approved the contract assignments discussed below. The Board of Directors is not required to approve each individual transaction that falls under the related party relationships. However, under the direction of the Board of Directors, at least one member of the Company’s senior management team approves each related party transaction. The Company has a contract with ASRG, to acquire and dispose of real estate assets for the Company. A fee of 2% of the gross purchase price or gross sale price in addition to certain reimbursable expenses is paid to ASRG for these services. As of September 30, 2012, payments to ASRG for fees under the terms of this contract have totaled approximately $10.4 million since inception. Of this amount, the Company incurred $1.2 million and $6.5 million for the nine months ended September 30, 2012 and 2011, which is included in acquisition related costs in the Company’s consolidated statements of operations. The Company is party to an advisory agreement with A10A, pursuant to which A10A provides management services to the Company. A10A provides these management services through an affiliate called Apple Fund Management LLC (“AFM”), which is a subsidiary of Apple REIT Six, Inc. An annual fee ranging from 0.1% to 0.25% of total equity proceeds received by the Company, in addition to certain reimbursable expenses, is payable to A10A for these management services. Total advisory fees incurred by the Company under the advisory agreement are included in general and administrative expenses and totaled approximately $0.4 million and $0.2 million for the nine months ended September 30, 2012 and 2011, respectively. 9 Index In addition to the fees payable to ASRG and A10A, the Company reimbursed A10A or ASRG or paid directly to AFM on behalf of A10A or ASRG approximately $1.2 million and $1.0 million for the nine months ended September 30, 2012 and 2011. The expenses reimbursed are approximately $0.4 million and $0.5 million for costs reimbursed under the contract with ASRG and approximately $0.8 million and $0.5 million for costs reimbursed under the contract with A10A. The costs are included in general and administrative expenses and are for the Company’s proportionate share of the staffing and related costs provided by AFM at the direction of A10A. AFM is an affiliate of Apple Six Advisors, Inc., Apple Seven Advisors, Inc., Apple Eight Advisors, Inc., Apple Nine Advisors, Inc., Apple Ten Advisors, Inc., ASRG and Apple Six Realty Group, Inc., (collectively the “Advisors” which are wholly owned by Glade M. Knight). As such, the Advisors provide management services through the use of AFM to, respectively, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc., Apple REIT Nine, Inc. and the Company (collectively the “Apple REIT Entities”). Although there is a potential conflict on time allocation of employees due to the fact that a senior manager, officer or staff member will provide services to more than one company, the Company believes that the executives and staff compensation sharing arrangement described more fully below allows the companies to share costs yet attract and retain superior executives and staff. The cost sharing structure also allows each entity to maintain a much more cost effective structure than having separate staffing arrangements. Amounts reimbursed to AFM include both compensation for personnel and “overhead” (office rent, utilities, benefits, office supplies, etc.) used by the companies. Since the employees of AFM perform services for the Apple REIT Entities and Advisors at the direction of the Advisors, individuals, including executive officers, receive their compensation at the direction of the Advisors and may receive consideration directly from the Advisors. The Advisors and Apple REIT Entities allocate all of the costs of AFM among the Apple REIT Entities and the Advisors. The allocation of costs from AFM is reviewed at least annually by the Compensation Committees of the Apple REIT Entities. In making the allocation, management of each of the entities and their Compensation Committee consider all relevant facts related to each company’s level of business activity and the extent to which each company requires the services of particular personnel of AFM. Such payments are based on the actual costs of the services and are not based on formal record keeping regarding the time these personnel devote to the Company, but are based on a good faith estimate by the employee and/or his or her supervisor of the time devoted by the employee to the Company. As part of this arrangement, the day to day transactions may result in amounts due to or from the Apple REIT Entities. To efficiently manage cash disbursements, an individual Apple REIT Entity may make payments for any or all of the related companies. The amounts due to or from the related Apple REIT Entity are reimbursed or collected and are not significant in amount. ASRG and A10A are 100% owned by Glade M. Knight, Chairman and Chief Executive Officer of the Company. Mr. Knight is also Chairman and Chief Executive Officer of Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. Another member of the Company’s Board of Directors is also on the Board of Directors of Apple REIT Seven, Inc. and Apple REIT Eight, Inc. In January 2012, the Company entered into an assignment of contract with ASRG to become the purchaser of all of the ownership interests in a limited liability company, which owned a TownePlace Suites by Marriott under construction in Nashville, Tennessee for a total purchase price of $9.8 million. ASRG entered into the assigned contract on July 8, 2010. Under the terms and conditions of the contract, ASRG assigned to the Company all of its rights and obligations under the purchase contract. There was no consideration paid to ASRG for this assignment, other than the reimbursement of the deposit previously made by ASRG totaling $2,500. There was no profit for ASRG in the assignment. The Company purchased this hotel on January 31, 2012, the same day the hotel opened for business. 10 Index In July 2012, the Company entered into an assignment of contract with ASRG to become the purchaser of all of the ownership interests in a limited liability company, which owned a Courtyard by Marriott under construction in Nassau Bay, Texas, for a total purchase price of $14.6 million. ASRG entered into the assigned contract on July 7, 2011. Under the terms and conditions of the contract, ASRG assigned to the Company all of its rights and obligations under the purchase contract. There was no reimbursement of costs or consideration paid to ASRG for this assignment. There was no profit for ASRG in the assignment. The Company purchased this hotel on July 17, 2012, the same day the hotel opened for business. The Company has incurred legal fees associated with the Legal Proceedings discussed herein. The Company also incurs other professional fees such as accounting, auditing and reporting. These fees are included in general and administrative expense in the Company’s consolidated statements of operations. To be cost effective, these services received by the Company are shared as applicable across the other Apple REIT Entities. The professionals cannot always specifically identify their fees for one company; therefore management allocates these costs across the companies that benefit from the services. On occasion, the Company uses, for acquisition, renovation and asset management purposes, a Learjet owned by Apple Air Holding, LLC, which is jointly owned by Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc., and Apple REIT Nine, Inc. Total costs paid for the usage of the aircraft in the first nine months of 2012 and 2011 were $133,000 and $192,000. 5.Shareholders’ Equity Series B Convertible Preferred Stock The Company has issued 480,000 Series B convertible preferred shares to Glade M. Knight, Chairman and Chief Executive Officer of the Company, in exchange for the payment by him of $0.10 per Series B convertible preferred share, or an aggregate of $48,000. The Series B convertible preferred shares are convertible into common shares pursuant to the formula and on the terms and conditions set forth below. There are no dividends payable on the Series B convertible preferred shares. Holders of more than two-thirds of the Series B convertible preferred shares must approve any proposed amendment to the articles of incorporation that would adversely affect the Series B convertible preferred shares. Upon the Company’s liquidation, the holder of the Series B convertible preferred shares is entitled to a priority liquidation payment before any distribution of liquidation proceeds to the holders of the common shares. However, the priority liquidation payment of the holder of the Series B convertible preferred shares is junior to the holders of the Series A preferred shares’ distribution rights. The holder of a Series B convertible preferred share is entitled to a liquidation payment of $11 per number of common shares each Series B convertible preferred share would be convertible into according to the formula described below. In the event that the liquidation of the Company’s assets results in proceeds that exceed the distribution rights of the Series A preferred shares and the Series B convertible preferred shares, the remaining proceeds will be distributed between the common shares and the Series B convertible preferred shares, on an as converted basis. Each holder of outstanding Series B convertible preferred shares shall have the right to convert any of such shares into common shares of the Company upon and for 180 days following the occurrence of any of the following events: (1) substantially all of the Company’s assets, stock or business is sold or transferred through exchange, merger, consolidation, lease, share exchange, sale or otherwise, other than a sale of assets in liquidation, dissolution or winding up of the Company; (2) the termination or expiration without renewal of the advisory agreement with A10A, or if the Company ceases to use ASRG to provide property acquisition and disposition services; or (3) the Company’s common shares are listed on any securities exchange or quotation system or in any established market. 11 Index Upon the occurrence of any conversion event, each Series B convertible preferred share may be converted into a number of common shares based upon the gross proceeds raised through the date of conversion in the Company’s $2 billion offering according to the following table: Gross Proceeds Raised from Sales of Units through Date of Conversion Number of Common Shares through Conversion of One Series B Convertible Preferred Share $600 million $700 million $800 million $900 million $1 billion $1.1 billion $1.2 billion $1.3 billion $1.4 billion $1.5 billion $1.6 billion $1.7 billion $1.8 billion $1.9 billion $2 billion In the event that after raising gross proceeds of $2 billion, the Company raises additional gross proceeds in a subsequent public offering, each Series B convertible preferred share may be converted into an additional number of common shares based on the additional gross proceeds raised through the date of conversion in a subsequent public offering according to the following formula: (X/100 million) x 1.20568, where X is the additional gross proceeds rounded down to the nearest $100 million. No additional consideration is due upon the conversion of the Series B convertible preferred shares. The conversion into common shares of the Series B convertible preferred shares will result in dilution of the shareholders’ interests and the termination of the Series A preferred shares. Expense related to the issuance of 480,000 Series B convertible preferred shares to Mr.Knight will be recognized at such time when the number of common shares to be issued for conversion of the Series B shares can be reasonably estimated and the event triggering the conversion of the Series B shares to common shares occurs. The expense will be measured as the difference between the fair value of the common stock for which the Series B shares can be converted and the amounts paid for the Series B shares. Although the fair market value cannot be determined at this time, expense if the maximum offering is achieved could range from $0 to in excess of $127 million (assumes $11 per unit fair market value). Based on equity raised through September 30, 2012, if a triggering event had occurred, expense would have ranged from $0 to $38.5 million (assumes $11 per unit fair market value) and approximately 3.5 million common shares would have been issued. 12 Index Unit Redemption Program In April 2012, the Company instituted a Unit Redemption Program to provide limited interim liquidity to its shareholders who have held their Units for at least one year. Shareholders may request redemption of Units for a purchase price equal to 92.5% of the price paid per Unit if the Units have been owned for less than five years, or 100% of the price paid per Unit if the Units have been owned more than five years. The maximum number of Units that may be redeemed in any given year is three percent of the weighted average number of Units outstanding during the 12-month period immediately prior to the date of redemption. The Company reserves the right to change the purchase price of redemptions, reject any request for redemption, or otherwise amend the terms of, suspend, or terminate the Unit Redemption Program. If the total redemption requests exceed the authorized amount of redemptions, the Board of Directors may limit the amount of redemptions as it deems prudent. If requests exceed the authorized amount, redemptions will be made on a pro-rata basis. Since the inception of the program through September 30, 2012, the Company has redeemed approximately 1.4 million Units in the amount of $14.5 million, representing 100% of the requested Unit redemptions. Distributions The Company’s annual distribution rate as of September 30, 2012 was $0.825 per common share, payable monthly.For the three months ended September 30, 2012 and 2011, the Company made distributions of $0.20625 per common share for a total of $12.1 million and $7.6 million. For the nine months ended September 30, 2012 and 2011, the Company made distributions of $0.61875 and $0.55 per common share for a total of $32.0 million and $15.2 million. 6.Pro Forma Information The following unaudited pro forma information for the nine months ended September 30, 2012 and 2011 is presented as if the acquisitions of the Company’s 31 hotels acquired after December 31, 2010 had occurred on the latter of January 1, 2011 or the opening date of the hotel. The pro forma information does not purport to represent what the Company’s results of operations would actually have been if such transactions, in fact, had occurred on these applicable dates, nor does it purport to represent the results of operations for future periods. Amounts are in thousands, except per share data. Three Months Ended September30, Nine Months Ended September 30, Total revenues $ Net income Net income per share - basic and diluted $ The pro forma information reflects adjustments for actual revenues and expenses of the 31 hotels acquired during 2011 and 2012 for the respective period owned prior to acquisition by the Company. Net income has been adjusted as follows: (1)interest income and expense has been adjusted to reflect the reduction in cash and cash equivalents required to fund the acquisitions; (2)interest expense related to prior owner’s debt which was not assumed has been eliminated; (3)depreciation has been adjusted based on the Company’s basis in the hotels; and (4) transaction costs have been adjusted for the acquisition of existing businesses. 7.Legal Proceedings and Related Matters The term the “Apple REIT Companies” means Apple REIT Ten, Inc. (the “Company”), Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc. On December 13, 2011, the United States District Court for the Eastern District of New York ordered that three putative class actions, Kronberg, et al. v. David Lerner Associates, Inc., et al., Kowalski v. Apple REIT Ten, Inc., et al., and Leff v. Apple REIT Ten, Inc., et al., be consolidated and amended the caption of the consolidated matter to be In re Apple REITs Litigation. The District Court also appointed lead plaintiffs and lead counsel for the consolidated action and ordered lead plaintiffs to file and serve a consolidated complaint by February 17, 2012. The Company was previously named as a party in all three of the above mentioned class action lawsuits. 13 Index On February 17, 2012, lead plaintiffs and lead counsel in the In re Apple REITs Litigation, Civil Action No. 1:11-cv-02919-KAM-JO, filed an amended consolidated complaint in the United States District Court for the Eastern District of New York against the Company, Apple Suites Realty Group, Inc., Apple Eight Advisors, Inc., Apple Nine Advisors, Inc., Apple Ten Advisors, Inc., Apple Fund Management, LLC, Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc., their directors and certain officers, and David Lerner Associates, Inc. and David Lerner. The consolidated complaint, purportedly brought on behalf of all purchasers of Units in the Company and the other Apple REIT Companies, or those who otherwise acquired these Units that were offered and sold to them by David Lerner Associates, Inc., or its affiliates and on behalf of subclasses of shareholders in New Jersey, New York, Connecticut and Florida, asserts claims under Sections 11, 12 and 15 of the Securities Act of 1933. The consolidated complaint also asserts claims for breach of fiduciary duty, aiding and abetting breach of fiduciary duty, negligence, and unjust enrichment, and claims for violation of the securities laws of Connecticut and Florida. The complaint seeks, among other things, certification of a putative nationwide class and the state subclasses, damages, rescission of share purchases and other costs and expenses. On April 18, 2012, the Company, and the other Apple REIT Companies, served a motion to dismiss the consolidated complaint in the In re Apple REITs Litigation. The Company and the other Apple REIT Companies accompanied their motion to dismiss the consolidated complaint with a memorandum of law in support of their motion to dismiss the consolidated complaint. The briefing period for any motion to dismiss was completed on July 13, 2012. The Company believes that any claims against it, its officers and directors and other Apple entities are without merit, and intends to defend against them vigorously. At this time, the Company cannot reasonably predict the outcome of these proceedings or provide a reasonable estimate of the possible loss or range of loss due to these proceedings, if any. Broker Dealer On December 13, 2011, the Financial Industry Regulatory Authority (“FINRA”) amended its original complaint, filed on May 27, 2011, against David Lerner Associates, Inc., to include David Lerner, individually, as a party to this matter, as well as add additional claims related to the overall sales practices of both David Lerner Associates, Inc. and David Lerner relative to the Company’s Units. As discussed in its prospectus, dated January 19, 2011, the Company is offering its Units for sale through David Lerner Associates, Inc. as the managing dealer for its best efforts offering. David Lerner Associates, Inc. was also the sole distributor (managing dealer) of Apple REIT Six, Inc., Apple REIT Seven, Inc., Apple REIT Eight, Inc., and Apple REIT Nine, Inc. The Company is unaffiliated with David Lerner Associates, Inc. or David Lerner; however, it does rely upon David Lerner Associates, Inc. for the offer and sale and administration of the Company’s Units. The Apple REIT Companies take these allegations against David Lerner Associates, Inc. and David Lerner very seriously, and the Apple REIT Companies intend to cooperate with any and all regulatory or governmental inquiries. On October 22, 2012, the Financial Industry Regulatory Authority (“FINRA”) issued an order against David Lerner Associates, Inc. (“DLA”) and David Lerner, individually, requiring DLA to pay approximately $12 million in restitution to certain investors in our Units.In addition, David Lerner, individually, was fined $250,000 and suspended for one year from the securities industry, followed by a two year suspension from acting as a principal.Although the order requires DLA to pay restitution to certain investors, the actual investors who are to receive restitution are not known at this time but will be determined by an independent consultant as set forth in the order.While the order imposes sanctions, penalties and fines on both DLA and David Lerner, individually, the order does permit DLA to continue to serve as the managing dealer for the Company’s best-efforts offering of Units.The Company does not believe this settlement will affect the administration of its Units. 14 Index 8.Subsequent Events In October 2012, the Company declared and paid approximately $4.3 million, or $0.06875 per outstanding common share, in distributions to its common shareholders. In October 2012, under the guidelines of the Company’s Unit Redemption Program, the Company redeemed approximately 47,000 Units in the amount of $0.5 million. The redemptions represented approximately 8% of the total redemption requests due to the 3% limitation under the Unit Redemption Program. During October 2012, the Company closed on the issuance of approximately 1.1 million Units through its on-going best-efforts offering, representing gross proceeds to the Company of approximately $12.2 million and proceeds net of selling and marketing costs of approximately $11.0 million. On October 11, 2012, the Company terminated the purchase contract for a hotel under development in Dallas, Texas. The gross purchase price for the hotel was $27.3 million. In connection with the termination of this contract, the initial deposit of $50,000 was repaid to the Company. On October 12, 2012, the Company entered into a purchase contract for the potential acquisition of a Courtyard by Marriott hotel in Clemson, South Carolina. The gross purchase price for the 110 room hotel is $15.0 million, and a refundable deposit of $50,000 was paid by the Company in connection with the contract. The purchase contract requires the assumption of three loans secured by the hotel. The total outstanding principal is approximately $9.2 million. The maturity dates of the loans range from May 2016 to November 2048 and the effective interest rates are fixed rates of 3.6%, 6.1% and a variable rate of LIBOR plus 2.5%. 15 Index Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This quarterly report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are typically identified by use of terms such as “may,” “believe,” “expect,” “anticipate,” “intend,” “estimate,” “project,” “target,” “goal,” “plan,” “should,” “will,” “predict,” “potential” and similar expressions that convey the uncertainty of future events or outcomes. Such statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance, or achievements of the Company to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the ability of the Company to implement its acquisition strategy and operating strategy; the Company’s ability to manage planned growth; changes in economic cycles; the outcome of current and future litigation, regulatory proceedings or inquiries; and competition within the real estate industry. Although the Company believes that the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore there can be no assurance that such statements included in this quarterly report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the results or conditions described in such statements or the objectives and plans of the Company will be achieved. In addition, the Company’s qualification as a real estate investment trust involves the application of highly technical and complex provisions of the Internal Revenue Code. Readers should carefully review the Company’s financial statements and the notes thereto, as well as the risk factors described in the Company’s filings with the Securities and Exchange Commission. Any forward-looking statement that the Company makes speaks only as of the date of this report. The Company undertakes no obligation to publicly update or revise any forward-looking statements or cautionary factors, as a result of new information, future events, or otherwise, except as required by law. Overview Apple REIT Ten, Inc. together with its wholly owned subsidiaries (the “Company”) is a Virginia corporation that has elected to be treated as a real estate investment trust (“REIT”) for federal income tax purposes. The Company, which has a limited operating history, was formed to invest in hotels and other income-producing real estate in selected metropolitan areas in the United States. The Company was initially capitalized on August 13, 2010, with its first investor closing on January 27, 2011. Prior to the Company’s first hotel acquisition on March 4, 2011, the Company had no revenue, exclusive of interest income. As of September 30, 2012, the Company owned 31 hotels, five of which were purchased during the first nine months of 2012 and 26 which were purchased during 2011. Accordingly, the results of operations include only results from the date of ownership of the hotels. Hotel Operations Although hotel performance can be influenced by many factors including local competition, local and general economic conditions in the United States and the performance of individual managers assigned to each hotel, performance of the hotels as compared to other hotels within their respective local markets, in general, has met the Company’s expectations for the period owned. Although there is no way to predict future general economic conditions, the Company anticipates mid single digit revenue percentage increases for comparable hotels for the remainder of 2012 as compared to 2011 and similar year over year increases in 2013. Although the Company believes that the hotel industry will continue to improve, several key factors continue to negatively affect the economic recovery and add to general market uncertainty, including but not limited to, the continued high levels of unemployment, the slow pace of the U.S. economic recovery and the uncertainty surrounding the U.S. fiscal policy. Therefore, there can be no assurance that revenue at our hotel properties will continue to grow at the current rate. 16 Index In evaluating financial condition and operating performance, the most important indicators on which the Company focuses are revenue measurements, such as average occupancy, average daily rate (“ADR”), revenue per available room (“RevPAR”) and market yield which compares an individual hotel’s results to others in its local market, and expenses, such as hotel operating expenses, general and administrative and other expenses as described below. The following is a summary of the results from operations of the 31 hotels owned as of September 30, 2012 for their respective periods of ownership by the Company: Three Months Ended September 30, Nine Months Ended September 30, (in thousands, except statistical data) Percent of Revenue Percent of Revenue Percent of Revenue Percent of Revenue Total revenue $ % $ % $ % $ % Hotel operating expenses 56
